Title: From George Washington to William Moore, 23 September 1782
From: Washington, George
To: Moore, William


                  
                     
                     Head Quarters 23d Sepr 1782Sir
                      
                  
                  Having received Yesterday from the Secretary at War, a Resolution of Congress of the 13th inst. wherein he is directed to take Order for carrying into Execution the Expedition projected by the State of Pennsylvania against the Savages infectg their Frontier, so far as the Commander in Chief has approved of employing therein the Recruits of that State, or other continental Troops—I think it proper to communicate to your Excellency, the followg Paragraph of a Letter which I have lately received from Sir Guy Carleton, dated N. York 12th Sepr Vizt "As to the Savages, I have the best Assurances that from a certain period, not very long after my Arrival here, no parties of Indians were sent out, and that Messengers were dispached to recall those who had gone forth before that Time; and I have particular Assurances of disapprobation of all that happened to your party on the Side of Sandusky, except so far as was necessary for self defence."
                  By repeated Accounts from our Northwestern Frontiers, which are all quiet & still from any inroads of the Savages, or Enemy of any kind—I am induced to view the above Information of Sir Guy Carleton, as grounded on the fullest Matter of Fact.
                  This being the State of Matters at this Moment, I beg leave to submit to your Excellencys Consideration, whether the proposed Expedition, has the same motives for its Execution, as before we were informed of these facts—and whether the best means of securing the peace & Tranquility of your frontiers from the depridations of a Savage Enemy, will not be to leave them to the Direction of their British Managers, who at present seem disposed to keep them in a State of Quiet & Tranquility—For my own part I give it as my candid opinion, that it will be best under these Circumstances to decline the Expedition; least, instead of giving security to the Inhabitants on the Frontiers, we should again rouse, their savage Neighbors to acts of self defence & Revenge, in which, it is more than probable, the English not considering themselves as Parties will not attempt to restrain their Rage & Fury.
                  Indeed this was my opinion at the Time your Messengers first Communicated to me, the wishes of your State respecting the projected Expedition—but I am more fully assured of its propriety, since I have been informed of the Facts, which I have now mentioned, and which came to my knowledge some Time after the Gentlemen had left me.
                  
               